Case 1:19-cr-00099-DKW-KJM Document 179 Filed 10/08/20 Page 1 of 1                                 PageID #: 939



                                                                                                      FILED IN THE
                         IN THE UNITED STATES DISTRICT COURT                                 UNITED STATES DISTRICT COURT
                                                                                                  DISTRICT OF HAWAII
                                                                                                 Oct 08, 2020, 3:47 pm
                                                                                             Michelle Rynne, Clerk of Court
                                  FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,                          )          CR 19-00099 DKW-07
                                                     )
                   Plaintiff,                        )
                                                     )          Abstract of Release
          vs.                                        )
                                                     )
  MICHAEL BUNTENBAH aka                              )
  “Mike B” ,                                         )
                                                     )
            Defendant.                               )
  _____________________________


  TO THE UNITED STATES MARSHAL AND/OR WARDEN, FEDERAL DETENTION CENTER:

  Be advised that on the date of September 23, 2020 , the Court entered the following order:
        Defendant to be released from custody forthwith
                Released to / continued on pretrial release
                Sentenced to time served
                Case Dismissed
                Released to / continued on supervised probation / unsupervised probation
                Released to / continued on supervised release
   T    Defendant to be released once bond conditions are met. As conditions have been met
        effective October 9, 2020 , defendant to be released forthwith.
        Bench warrant recalled
        Other:



                                                                Michelle Rynne, Clerk of Court


                                                                      /s/ EA, Deputy Clerk
                                                                by:
